Citation Nr: 0534201	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.

In February 2005, the Board remanded this case to the RO for 
additional development.  It has been returned to the Board 
for review.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
manifested during active duty service or for several years 
thereafter.

2.  The veteran's psychiatric disorders are not due to any 
injury or disease during service.  

3.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder including PTSD was 
not incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2003.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in April 
2005 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

Reviewing the veteran's service medical records, the record 
contains the reports of the examinations that was conducted 
in January 1968 (prior to entrance into service) and in 
January 1970 (prior to separation).  At these examinations, 
in reporting his history, the veteran answered in the 
positive the sections that asked "have you ever had or have 
you now" nervous trouble of any sort; depression or 
excessive worry; or frequent trouble sleeping.  However, he 
was considered psychiatrically normal at both examinations.  
During service, in June 1969, the veteran complained of chest 
pain.  The diagnosis included psychophysiological pain and 
rule out reflux gastritis.    

VA outpatient record dated in June 1992 shows that the 
veteran complained of depressed mood.  He requested a medical 
evaluation.  He reported that he had not been sleeping well.  
He indicated that he had problems at his job and was not 
getting along with his supervisor.  His symptoms included 
poor concentration, social isolation, forgetfulness, and poor 
eye contact.  He believed that this was precipitated by the 
death of his parents 5-10 years ago.  He indicated that he 
had received private psychiatric care in the past for 
dysthymia.  The examiner reported that he fulfilled the 
criteria for major depression.  

VA outpatient records that date between 1992 and 2003 show 
that he has been diagnosed with various psychiatric disorders 
including general depression, dysthymia, major depression, 
rule out PTSD, and general anxiety.  

In a June 2003 statement the veteran's private psychologist 
reported that he had been treating the veteran since August 
2000.  The examiner stated that the veteran served in the 
Vietnam War and was exposed to enemy fire and other traumatic 
events.  The psychologist stated:

No doubt that [the veteran] is suffering 
from symptoms associated or secondary to 
a traumatic event.  The essential feature 
of a Post Traumatic Stress Disorder, is 
the development of characteristic 
symptoms following exposure to an extreme 
traumatic stressor involving direct 
personal experience of an event that 
involves threatened death.  

The psychologist diagnosed PTSD.  

In June 2003, the veteran reported his stressors which 
included witnessing the death of a friend, [redacted].  The 
veteran alleged that he died from grenade wounds.  He 
indicated that his specialty was installing and repairing 
tents and bunkers for soldiers.  The veteran reported that he 
was never hit by enemy fire but his unit was near the 
perimeter where he was able to hear the constant bombardment 
and the airplanes that were in combat.  He was part of 
company D of the 1st Infantry Brigade, 5th Infantry division 
(Mech), 75th Support battalion.  The records show that he was 
in Vietnam from July 1968 to July 1969.  

In March 2004, the RO attempted to verify the veteran's 
stressors by submitting his statements to the U.S. Armed 
Services Center for Research of Unit Records (CRUR).  A 
November 2005 report from the CRUR indicates that it was 
unable to verify from the casualty information the death of a 
soldier named [redacted] that was killed in action.  There was a 
[redacted] that received a mild concussion when his tank 
hit a land mind in March 1969.  The Unit Historical 
Supplement submitted by the 75th Support Battalion stated 
that they arrived in Vietnam in July 1968 and set up their 
base camp at Quang Tri with Company 'D" at Wunder Beach.  
For periods in September and October 1968 the base sustained 
incoming artillery and mortar fire.  There were 3 rounds of 
friendly fire in February 1969.   

Pursuant to a Board remand a VA examination was conducted in 
April 2005.  The veteran reported his service, social, and 
medical histories.  In commenting on whether the veteran had 
PTSD, the examiner noted the veteran's service history.  He 
indicated that the veteran reported nervous problems prior to 
service and at discharge.  In regard to the inservice 
diagnosis of psychophysiological pain, he noted that the 
veteran was only treated with gastrointestinal medication and 
there was no further mention of that diagnosis.  He stated 
that the inservice diagnosis of psychophysiological pain was 
a working diagnosis and does not constitute a formal 
neuropsychiatric condition.  It was used as a working 
diagnosis for the complaints of chest pain.  The examiner 
further noted that the June 1992 evaluation relates his 
current problems to his job.  The examiner concluded that the 
veteran's psychiatric disorder was unrelated to his military 
service.  The diagnosis was depressive disorder, not 
otherwise specified with anxiety features.  

Statements from his daughter and spouse were received in July 
2005.  The statements referred to the veteran's social and 
medical histories.  In essence, the statements indicated that 
the veteran needed help as result of his psychiatric 
disability.  They stated that his problems were caused by the 
Vietnam War and the current problems in Iraq had increased 
his symptoms.  They disagreed with the conclusion of the VA 
examiner who conducted the evaluation in April 2005.

Criteria and analysis for service connection for a chronic 
acquired psychiatric disorder other than PTSD

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted from above, besides PTSD, the veteran has received 
various psychiatric diagnoses including major depression, 
generalized anxiety disorder, and dysthymia.  

Initially, the Board notes that while the service medical 
records show that the veteran complained of nervousness both 
upon entrance and upon discharge from service and there is a 
working diagnosis of psychophysiological pain, there is not a 
definitive diagnosis of a psychiatric disability during 
service.  As pointed out by the VA examiner in 2005, the 
diagnosis of psychophysiological pain was a working diagnosis 
only.  

Secondly, there is a significant period of time subsequent to 
service discharge before a definitive diagnosis regarding a 
psychiatric disorder is reported.  In fact, the earliest 
evidence documenting a diagnosis of depression consists of VA 
outpatient records dated in 1992, which is more than 21 years 
after service discharge.  This is significant in that there 
was an extended period of time between service discharge and 
the showing of the claimed disabilities.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (veteran failed to provide 
evidence of continuity of symptomatology of low back 
condition).  

Moreover, the Board observes that there is no competent 
(i.e., medical) evidence suggesting that these psychiatric 
disorders are related to service or otherwise had their 
origin during the appellant's period of active military 
service.  Further, the only medical opinion on this point 
indicates that there is no nexus or relationship.  

While the appellant believes his variously diagnosed 
psychiatric disorders originated in service, the only support 
for his contentions is found in his own statements.  However, 
they are not otherwise substantiated by competent medical 
evidence.  Moreover, he is not qualified to render a medical 
diagnosis or a medical opinion concerning the etiology of 
this condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Mercado-Martinez v. West, 1 Vet. App. 415, 
419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  So his allegation, alone, has little to no probative 
value.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection for a chronic acquired psychiatric disorder other 
than PTSD.

Criteria and analysis for service connection for PTSD

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to DSM-IV); 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).  

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), contains no reference to 
any combat citations.  Likewise, the administrative records 
now on file do not show that the veteran was entitled to 
receive the Purple Heart Medal, the Combat Action Ribbon, or 
other awards or decorations appropriate to his branch of 
service denoting participation in combat with the enemy.  
Service administrative records relate that he served in the 
Republic of Vietnam from July 1968 to July 1969.  He received 
the National Defense Service Medal, Vietnam Service Medal and 
Vietnam Campaign Medal.  His duties in Vietnam included 
canvas repair helper.  He served with the company D 75th SPT 
BN, 1st Infantry Brigade USARPAC.  His campaign involvement 
was listed as Vietnam Counter Offensive Phase V.  

The question before the Board is whether the veteran 
currently has PTSD, and if so, whether it is related to an 
in-service stressor(s).  

In this regard, the record shows that the diagnosis of PTSD 
is given by his private psychologist; however, a review of 
his statements along with the claims folder does not indicate 
that the psychologist reviewed the evidence contained in the 
claims folder.  Further, this physician reported that the 
veteran was exposed to combat.  However, this has not been 
verified.  It appears that the diagnosis is based on the 
veteran's history.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

The record does not reflect that the veteran received any 
awards or decorations for valor, combat experience or combat 
injuries; nor is there any other supporting evidence of 
record that he participated in combat.  

Still further, the veteran has undergone VA examination.  The 
examination report shows that the claims folder was reviewed.  
The examiner also considered the veteran's reported 
stressors.  As such, the Board places more probative value on 
this examination versus the private psychologist's report.  
This examiner did not diagnose PTSD but rather found that his 
main problems were variously diagnosed psychiatric disorders.  
The Board finds that the preponderance of the evidence of 
record is against a diagnosis of PTSD, and service connection 
may not be granted for this disorder.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

Service connection for a chronic acquired psychiatric 
disorder including PTSD is denied.



                           
____________________________________________
	J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


